UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1898


DERRICK MICHAEL ALLEN, SR.,

                    Plaintiff - Appellant,

             v.

DURHAM CO. DETENTION FACILITY; CAPTAIN BARNES; MAJOR
BAZMORE; CHIEF PRIGNOVO; CAPTAIN RUSSELL; MAJOR CORNIGEE;
OFC. WHITTFIELD; OFC. MCMILLIAN; STAFF SGT. COLEMAN; OFC.
GIBSON; CORRECT CARE SOLUTION(S); NURSE JOHNSON; SLADE,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:20-cv-01080-TDS-LPA)


Submitted: December 16, 2021                                Decided: December 17, 2021


Before WYNN and RICHARDSON, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Derrick Michael Allen, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Derrick Michael Allen, Sr., appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing Allen’s 42 U.S.C. § 1983

complaint under 28 U.S.C. § 1915(e)(2)(B). We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court. Allen

v. Durham Co. Det. Facility, No. 1:20-cv-01080-TDS-LPA (M.D.N.C. Aug. 11, 2021).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               AFFIRMED




                                             2